

116 HR 6125 IH: Supporting Survivors of Military Sexual Trauma Act of 2020
U.S. House of Representatives
2020-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6125IN THE HOUSE OF REPRESENTATIVESMarch 5, 2020Ms. Speier (for herself, Ms. Brownley of California, Mr. Pappas, Mr. Cohen, Mr. McGovern, Mr. Danny K. Davis of Illinois, Mr. DeFazio, and Ms. Norton) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo direct the Secretaries of Defense and Veterans Affairs to coordinate support for survivors of sexual trauma.1.Short titleThis Act may be cited as the Supporting Survivors of Military Sexual Trauma Act of 2020.2.Coordination of support for survivors of sexual trauma(a)In generalNot later than one year after the date of the enactment of this Act, the Secretaries of Defense and Veterans Affairs shall jointly develop, implement, and maintain a standard of coordinated care for members of the Armed Forces who are survivors of sexual trauma. Such standard shall include the following:(b)Minimum elementsThe standard developed and implemented under subsection (a) by the Secretaries of Defense and Veterans Affairs shall include the following:(1)Information for members of the Armed ForcesThe Secretary of Defense shall ensure that—(A)information is posted in each facility of the Department of Defense regarding services furnished by the Secretary of Veterans Affairs to survivors of sexual trauma; and(B)Sexual Assault Response Coordinators and Uniformed Victim Advocates receive annual training on resources of the Department of Veterans Affairs regarding sexual trauma.(2)Coordination between staff of the DepartmentsThe Secretaries shall ensure that a Sexual Assault Response Coordinator or Uniformed Victim Advocate of the Department of Defense who receives a report of an instance of sexual trauma connects each survivor to the Military Sexual Trauma Coordinator of the Department of Veterans Affairs at the facility of that Department nearest to the residence of that survivor.(c)Reports(1)Report on residential treatmentNot later than 180 days after the date of the enactment of this Act, the Secretaries of Defense and Veterans Affairs shall provide a report to the appropriate committees of Congress regarding the availability of residential treatment programs for survivors of sexual trauma, including—(A)barriers to access for such programs; and(B)resources required to reduce such barriers.(2)Initial reportUpon implementation of the standard under subsection (a), the Secretaries of Defense and Veterans Affairs shall jointly submit to the appropriate committees of Congress a report on the standard.(3)Progress reportsNot later than 180 days after submitting the initial report under paragraph (2), and on December 1 of each subsequent year, the Secretaries of Defense and Veterans Affairs shall jointly submit to the appropriate committees of Congress a report on the progress of the Secretaries in implementing and improving the standard.(4)UpdatesWhenever the Secretaries of Defense and Veterans Affairs update the standard developed under subsection (a), the Secretaries shall jointly submit to the appropriate committees of Congress a report on such update, including a comprehensive and detailed description of such update and the reasons for such update.(d)DefinitionsIn this Act:(1)The term sexual trauma means psychological trauma described in section 1720D(a)(1) of title 38, United States Code.(2)The term appropriate committees of Congress means—(A)the Committees on Veterans’ Affairs of the House of Representatives and the Senate; and(B)the Committees on Armed Services of the House of Representatives and the Senate.